     Case 1:17-cv-09300-GBD-OTW Document 50 Filed 11/19/18 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                      CIVIL ACTION NO.:
RICHARD FARMER                        1:17-CV-09300-GBD-OTW

       Plaintiff,                     RETURN DATE: DECEMBER 11, 2018

       V.

FZOAD.COM ENTERPRISES,INC., d/b/a
MANHATTAN EYEWORKS,d/b/a
CHELSEA VISION ASSOCIATES,
DENTAL ASSOCIATES OF NEW YORK
LLP, GREENWALD & MATANI PTR,
DAVID FOREST GROSS,MUNKUND J.
MATANI, and GARY GREENWALD,

       Defendants.




   DEFENDANTS' MEMORANDUM OF LAW IN SUPPORT OF MOTION TO
     VACATE THE JULY 30, 2018 DEFAULT JUDGMENT PURSUANT TO
                          FED.R.CIV.P 55(C)



                                  BUDD LARNER,P.C.
                                  150 John F. Kennedy Parkway
                                  Short Hills, New Jersey 07078
                                  Tel: (973) 379-4800
                                  Fax: (973) 379-7734
                                  Attorneys for Defendants



Of counsel and on the brief:
       Joshua L. Weiner, Esq.
   Case 1:17-cv-09300-GBD-OTW Document 50 Filed 11/19/18 Page 2 of 7



                          TABLE OF CONTENTS

                                                                       Page

FACTUAL BACKGROUND                                                            1
LEGAL ARGUMENT                                                            2
CONCLUSION                                                                4
      Case 1:17-cv-09300-GBD-OTW Document 50 Filed 11/19/18 Page 3 of 7



Cases


Davis v. Musler,

  713 F.2d 907, 916(2d Cir. 1983)                                            3

Enron Oil Corp. v. Diakuhara,

  10 F.3d 69, 90, 96 (2d Cir. 1993)                                         2

Meehan v. Snow,

  652 F.2d 274, 276 (2d Cir. 1981)                                          2

Rules


Fed R Civ P 55(c)                                                           2

Fed R Civ P 4(m)                                                            3

Act


Age Discrimination in Employment Act("ADEA")

Americans with Disabilities Act("ADA")                                    1, 4

Fair Labor Standards Act("FLSA").                                         1, 4

New York Labor Law("NYLL")                                                1, 4

Title VII of the Civil Rights Act of 1964 ("Title VII")                   1, 4




                                                ii
        Case 1:17-cv-09300-GBD-OTW Document 50 Filed 11/19/18 Page 4 of 7



                                       FACTUAL BACKGROUND

          Plaintiff's Complaint alleges that, as an employee of defendants FZOAD.com

  Enterprises, Inc. d/b/a Manhattan Eyeworks d/b/a Chelsea Vision Associates ("Manhattan

  Eyeworks") and its owner, defendant David Forest Gross (collectively "Employer Defendants"),

  he was discriminated and retaliated against in violation of the Age Discrimination in

  Employment Act (''ADEA"), Title VII of the Civil Rights Act of 1964 ("Title VII") and the

  Americans with Disabilities Act ("ADA"). Plaintiff also alleges that he was underpaid in

  violation of New York Labor Law ("NYLL") and the Fair Labor Standards Act ("FLSA").

 Plaintiff also claims that defendants Gary Greenwald, Mukund J. Matani, Dental Associates of

  New York LLP ("Dental Associates"), Greenwald & Matani PTD (collectively "Non-Employer

 Defendants") engaged in similar acts of discrimination and retaliation and conspired with

 Employer Defendants in violating the FLSA and NYLL. Plaintiff never filed a charge with the

 Equal Employment Opportunity Commission ("EEOC") even though he alleges to having been

 wrongfully discharged on April 28,2015)


          Employer Defendants appear to have been served with a copy of the Complaint on or

 about June 15, 2018. (Docket Nos. 21-22). Employer Defendants failed to file a responsive

 pleading by July 24, 2018, and on July 26, 2018 Plaintiff requested the entry of default against

 them.(Docket No. 23). After the clerk's office issued a certificate of default on July 26,(Docket

 Nos. 29-30), this Court issued a default judgment against all defendants on July 30,2018. Docket

 No. 34).




'The Non-Employer Defendants have also filed a motion to vacate the default judgment, currently made returnable
on November 26, 2018. Accordingly, the legal arguments raised by the Non-Employer Defendants, to the extent
applicable to Employer Defendants, are incorporated herein by reference.

                                                       1
         Case 1:17-cv-09300-GBD-OTW Document 50 Filed 11/19/18 Page 5 of 7



          Employer Defendants, through legal counsel, emailed Plaintiff(who is appearing pro se)

on November 12, 2018 and requested that he consent to vacating the default judgment. Plaintiff

 has not yet responded to this request, though based on various communications with him, he

does not appear to be amenable to doing so.


          As a result, Employer Defendants bring this motion pursuant to Fed.R.Civ.P 55(c) to

vacate the defaultjudgment.


                                     LEGAL ARGUMENT
         Default judgments are not favored by the courts, particularly when a case presents

genuine issues of fact. Meehan v. Snow, 652 F.2d 274, 276 (2d Cir. 1981). A court may thus

vacate a default judgment for "good cause." Fed.R.Civ.P. 55(c). While the phrase "good cause"

is not defined in the Federal Rules of Civil Procedure, the Second Circuit has established three

criteria that are to be assessed in determining whether to relieve a party from a default or default

judgment: (1) whether the default was willful; (2) whether setting aside the default would

prejudice the adversary; and (3) whether the defaulting party presents a meritorious defense.

Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 96(2d Cir. 1993). Since defaults are disfavored and

reserved for rare occasions, when any doubt exists as to whether a default should be granted or

vacated, such doubt must be resolved in favor of the defaulting party. Enron Oil Corp., 10 F.3d

at 96.


         While the foregoing criteria are to be applied in vacating both defaults and default

judgments, courts apply them more rigorously in the case of default judgments because the

concepts of finality and litigation repose are more deeply implicated. Enron, 10 F.3d at 69,

citing Meehan, 652 F.2d at 276. Thus, motions to vacate are left to the sound discretion of the



                                                2
        Case 1:17-cv-09300-GBD-OTW Document 50 Filed 11/19/18 Page 6 of 7



 court, mindful of the need to maintain a balance between clearing its calendar and ensuring that

 litigants are afforded a reasonable opportunity to be heard on the merits of their defenses. Ibid.


         In the matter herein, it is respectfully submitted that the Court grant Employer

 Defendants' motion to vacate the defaultjudgment, as they have not acted willfully, Plaintiff will

 suffer no prejudice and Employer Defendants present numerous and various meritorious

 defenses. Employer Defendants only received a copy of Plaintiff's Complaint on June 15, 2018

(not May 25, 2018), at which time they also had been informed (correctly or incorrectly) that

 Plaintiff(who has a habit of suing prior employers) was currently incarcerated. Given this, and

 not having been the subject of a federal lawsuit before, Employer Defendants did not believe that

 they were required to take any action on their behalves.


         Plaintiff will also not suffer any prejudice by a vacation of the default judgment aside

from now having to litigate this matter on the merits. While a delay in the litigation alone cannot

establish prejudice, Davis v. Musler, 713 F.2d 907, 916(2d Cir. 1983), much of the delay in this

 matter was nonetheless the result of Plaintiff's recalcitrance, not Employer Defendants. Plaintiff

filed his Complaint back on November 27, 2017, yet failed to effectuate service of process on

 Employer Defendants until June 15, 2018, nearly seven months later. Hence, the primary reason

this case has nearly reached its one-year anniversary is because of Plaintiff's unjustified delay in

serving his Complaint and not the failure of Employer Defendants to submit a responsive

pleading.2




2 Plaintiffs failure to timely serve the Complaint also violates Fed.R.Civ.P. 4(m), which states that "[ijf a defendant
is not served within 90 days after the complaint is filed, the court—on motion or on its own after notice to the
plaintiff—must dismiss the action without prejudice against the defendant nor order that serve be made within a
specified time."(emphasis added).

                                                          3
      Case 1:17-cv-09300-GBD-OTW Document 50 Filed 11/19/18 Page 7 of 7



        Defendants will also be asserting various meritorious defenses, including, but not limited

to, the following:(1)Plaintiff's claims under the ADEA,Title VII and ADA should be dismissed

for failure to exhaust administrative remedies;(2) Plaintiff was an exempt employee under the

FLSA and NYLL,and thus not entitled to overtime pay;(3) Plaintiff did not work the number of

hours alleged in the Complaint; and (4) Plaintiff's claims are barred, in whole or in part, by the

applicable statute of limitations.


                                        CONCLUSION
       For all of the foregoing reasons, it is respectfully requested that Employer Defendants'

Motion to vacate the default judgment be granted and Employer Defendants' provided with

thirty (30)days in which to answer the Complaint or otherwise move.


Dated: November 11, 2018


                                             Respectfully submitted,


                                             BUDD ARNER,P.C.,


                                             By:
                                                      shua . einer, Esq.
                                                     50 John F. Kennedy Parkway
                                                       ort Hills, NJ 07078
                                                     el:(973)315-4499
                                                     ax:(973)455-0027
                                                    Email:jweinerObuddlarner.com
                                                    Attorneys for Fzoad.com Enterprises, Inc.
                                                    d/b/a Manhattan Eyeworks d/b/a Chelsea
                                                    Vision Associates and David Forest Gross




                                               4
